Per Curiam.

Upon review of the record, we adopt the board’s findings of misconduct and its recommended sanction. Respondent is therefore suspended from the practice of law in Ohio for a period of two years, but imposition of this sanction is suspended on the conditions established by the board. Costs taxed to respondent.

Judgment accordingly.

Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Cook, J-., dissent.
*592Cook, J., dissenting. Respondent’s conduct together with his disregard for the disciplinary process warrants a suspension of six months.
Moyer, C. J., concurs in the foregoing dissenting opinion.